Judgment, Supreme Court, New York County (Patricia Williams, J.), rendered June 19, 1995, convicting defendant, after a nonjury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). Credibility issues were properly placed before the trier of fact and we find no reason to disturb its findings.
Defendant’s contention that the court’s interruptions during summation deprived him of his right to an effective summation is unpreserved for appellate review (see, People v Charleston, 56 NY2d 886), and we decline to review it in the interest of justice. Were we to review it, we would find that the court’s queries were proper since they served to clarify the arguments and caused no prejudice (see, People v Mays, 197 AD2d 361). Defendant’s claim that the court engaged in “premature deliberations” before rendering its verdict is subject to normal preservation requirements, is unpreserved, and is unsupported by the record (People v Lloyd, 210 AD2d 163, lv denied 85 NY2d 864). Concur—Murphy, P. J., Wallach, Nardelli, Tom and Colabella, JJ.